           Case 2:18-cv-02284-GMN-NJK Document 40 Filed 11/19/20 Page 1 of 1




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
 7   DAVID FRANCIS,
                                                              Case No.: 2:18-cv-02284-GMN-NJK
 8           Plaintiff(s),
                                                                 ORDER TO SHOW CAUSE
 9   v.
10   MICHAEL MONA JR., et al.,
11           Defendant(s).
12          On October 26, 2020, the Court ordered the parties to file a joint status report by November
13 9, 2020. Docket No. 34. On November 9, 2020, the parties filed a stipulation to extend that
14 deadline, which was denied without prejudice for being procedurally defective. Docket Nos. 34-
15 35. To date, the parties have still not filed a joint status report nor have the parties filed an amended
16 stipulation for extension.
17          The parties and their counsel of record are hereby ORDERED to show cause in writing, no
18 later than December 3, 2020, why they should not be sanctioned in a Court fine of up to $2,500
19 each for disobeying the above order. See Fed. R. Civ. P. 16(f). If the parties file a joint status
20 report by December 3, 2020, this order to show cause will be discharged automatically without the
21 need for a response.
22          IT IS SO ORDERED.
23          Dated: November 19, 2020
24                                                                  ______________________________
                                                                    Nancy J. Koppe
25                                                                  United States Magistrate Judge
26
27
28

                                                       1
